STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 8, 2018
               Plaintiff-Appellee,

v                                                                  No. 334513
                                                                   Wayne Circuit Court
GENEKE ANTONIO LYONS,                                              LC No. 16-000190-01-FC

               Defendant-Appellant.


Before: TALBOT, C.J., and BECKERING and CAMERON, JJ.

PER CURIAM.

        Defendant appeals as of right his jury conviction of involuntary manslaughter, MCL
750.321 (under two different theories; grossly negligent performance of an act and owning a
dangerous animal causing death), for which he was sentenced to five years’ probation, with the
first 12 months to be served in jail. We affirm defendant’s conviction and sentence, but remand
for correction of the judgment of sentence.

        Defendant was convicted of involuntary manslaughter after his pit bulls fatally attacked
four-year-old Xavier Strickland in Detroit on December 2, 2015. The prosecution presented
evidence that three pit bulls ran toward Xavier and his mother, Lucille Strickland, as they were
walking to Xavier’s school. Three of defendant’s four pit bulls had managed to escape through a
small gap at the base of defendant’s security fence that surrounded his yard. Lucille attempted to
hold onto Xavier, but the dogs grabbed the child and dragged him back under the fence, where
all four of the dogs mauled him in the yard. Police arrived, shot the dogs, and Xavier died soon
thereafter from injuries sustained during the attack. A video, extracted from defendant’s home
surveillance cameras, showed the dogs leaving the property, Xavier and his mother walking on
the street, the dogs rushing toward them, the dogs returning to the property with Xavier, and the
dogs biting the child. Defendant asserted that he was not criminally liable for Xavier’s death
because there was insufficient evidence that he was grossly negligent or had knowledge that the
dogs were dangerous.

       Defendant was originally charged with second-degree murder, MCL 750.317, involuntary
manslaughter, and owning a dangerous animal causing death, MCL 287.323(1). The trial court
granted defendant’s motion for a directed verdict on the charge of second-degree murder. The
jury convicted defendant of involuntary manslaughter and owning a dangerous animal causing
death. At sentencing, however, the trial court “merged” the two convictions into one conviction

                                               -1-
of involuntary manslaughter, supported by two different theories, i.e., gross negligence in the
performance of an act and owning a dangerous animal causing death.

                                I. ADMISSION OF EVIDENCE

       Defendant first argues that the trial court erred in admitting several crime scene
photographs, a 12-minute segment of video depicting the incident, and a detective’s testimony
about the contents of an additional eight-minute portion of video that the trial court excluded.
We disagree.

        Defendant challenged the admission of the video and the detective’s testimony, thereby
preserving those issues. We review a trial court’s decision to admit evidence for an abuse of
discretion. People v Bynum, 496 Mich. 610, 623; 852 NW2d 570 (2014). An abuse of discretion
occurs when the trial court’s decision falls outside the range of reasonable and principled
outcomes. People v Lewis, 302 Mich. App. 338, 341; 839 NW2d 37 (2013) (citation and
quotation marks omitted). “Preliminary questions of law, such as whether a rule of evidence or
statute precludes the admission of particular evidence, are reviewed de novo[.]” Bynum, 496
Mich. at 623. Although defendant challenged the admission of several autopsy photographs
below, he did not preserve his claim regarding the admission of the 73 crime scene photographs
that he now challenges on appeal. To preserve an evidentiary issue for appeal, the party
opposing the admission of the evidence must object at trial and specify the same grounds for the
objection on appeal. People v Aldrich, 246 Mich. App. 101, 113; 631 NW2d 67 (2001); MRE
103(a)(1). Therefore, defendant’s appellate claim relating to the crime scene photographs is
unpreserved, and review of that claim is limited to plain error affecting defendant’s substantial
rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).

        The general rule is that “relevant evidence is admissible, except as otherwise provided by
the Constitution of the United States, the Constitution of the State of Michigan, the[] rules [of
evidence], or other rules adopted by the Supreme Court” and “[e]vidence which is not relevant is
not admissible.” MRE 402. Evidence is relevant if it has “any tendency to make the existence of
any fact that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” MRE 401. “A trial court admits relevant evidence to
provide the trier of fact with as much useful information as possible.” People v Cameron, 291
Mich. App. 599, 612; 806 NW2d 371 (2011). However, relevant evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice under MRE 403.
MRE 403 is not intended to exclude “damaging” evidence, because any relevant evidence will be
damaging to some extent. People v Mills, 450 Mich. 61, 75; 537 NW2d 909 (1995), mod on
other grounds 450 Mich. 1212 (1995) (citation and quotation marks omitted). Unfair prejudice
exists where there is “a danger that marginally probative evidence will be given undue or pre-
emptive weight by the jury” or “it would be inequitable to allow the proponent of the evidence to
use it.” Id. at 75-76. In the second situation, the unfair prejudice language “refers to the
tendency of the proposed evidence to adversely affect the objecting party’s position by injecting
considerations extraneous to the merits of the lawsuit, e.g., the jury’s bias, sympathy, anger, or
shock.” Cameron, 291 Mich. App. 611 (citation omitted). “The ‘[g]ruesomeness’ of a
photograph standing alone is insufficient to merit its exclusion. The proper question is ‘whether
the probative value of the photographs is substantially outweighed by unfair prejudice.’ ” People
v Davis, 320 Mich. App. 484, 488; 905 NW2d 482 (2017), quoting Mills, 450 Mich. at 76.

                                               -2-
                           A. THE CRIME SCENE PHOTOGRAPHS

        Defendant challenges the admission of numerous crime scene photographs, including
photographs depicting blood, a child’s shoe, and a dead dog. The photographs depict little
graphic detail and are not overtly gruesome. Each of the photographs depicts aspects of the
crime scene as found by the police. Specifically, they depict the dogs, their living conditions,
different angles of the premises where the dogs lived, the security gate, street signs, dog food,
and a measuring tape next to the opening in the fencing. The photographs are instructive
because they aided the jury in understanding the testimony of the witnesses who explained the
evidence relating to the crime scene. Several witnesses, including eyewitnesses, a crime scene
services forensic technician, and police officers, referred to the photographs during their
testimony. While defendant emphasizes his challenge to the admission of the few photographs
depicting a child’s shoe, a dead dog, and blood, a relevant photograph is not inadmissible merely
because it may arouse emotion. It is apparent that these photographs were not offered simply to
inflame the jury. For example, one officer explained that a photograph of “where the blood spot
is” depicts where the dogs were getting out of defendant’s yard and “that there’s space under
there.” This was probative of defendant’s knowledge and awareness of the dogs’ ability to
escape from the enclosed yard. In sum, the photographs are relevant and their probative value is
not substantially outweighed by the danger of unfair prejudice. Consequently, their admission
did not constitute plain error.

                                  B. THE 12-MINUTE VIDEO

        We have also viewed the admitted 12-minute portion of the video. Although the video is
disturbing, its probative value is not substantially outweighed by the danger of unfair prejudice
under MRE 403. The video was highly relevant to factual issues in this case, and undoubtedly
assisted the jury in comprehending the circumstances of this incident and evaluating witness
credibility. In addition to providing the jury with evidence of what actually occurred, the video
was instructive in depicting the ability of the dogs to easily leave the fenced-in area, roam the
street, and return under the fence with the child. This evidence was relevant to whether
defendant was grossly negligent in securing the dogs. The video is also instructive because it
shows how the dogs rushed down the street toward Xavier and his mother as they moved to the
other side of the street, and how the dogs grabbed and attacked Xavier without any provocation.
The video further served as corroboration of eyewitnesses’ testimony concerning what they
observed and their own actions during the incident.

         Contrary to defendant’s suggestion, otherwise admissible evidence is not inadmissible
merely because he did not dispute the cause of death or because a witness could have orally
testified about the information captured by the video. See Mills, 450 Mich. at 71, 76-77. The
trial court clearly weighed the probative value of the video against the danger of unfair prejudice.
To avoid the potential for any unfair prejudice, the trial court allowed only the first 12 minutes of
the video, illustrating those facts discussed earlier, but excluded, over the prosecutor’s objection,
the last eight minutes because of its graphic nature, which included images of Xavier being
“continually mauled” and “ripped apart” by the dogs.

       In sum, the record discloses that the trial court endeavored to judiciously balance the
probative value of the evidence against its prejudicial effect. Its decision to admit a limited

                                                -3-
portion of the video, which was relevant to material issues at trial, but to exclude the remaining
portion, which was more prejudicial and less probative, was within the range of reasonable and
principled outcomes. Accordingly, the trial court did not abuse its discretion by admitting the
video.

       C. THE TESTIMONY REGARDING THE EXCLUDED PORTION OF VIDEO

        We also reject defendant’s last evidentiary claim that a detective should not have been
allowed to testify about the contents of the excluded portion of video. During the prosecutor’s
direct examination of the detective, the following exchange occurred:

               Q. Do you know how much longer the mauling continued approximately?

               A. Yes, I do.

               Q. Approximately how much longer did the mauling continue?

               A. Eight more minutes.

               Q. Now, in the video does it show the police arriving?

               A. Yes, it does.

               Q. And does it show Sergeant Wright shooting the dogs to some extent?

               A. Yes, it does.

                                                   ***

               Q. Does it also depict the witness, Ms. Williams, coming up to the gate as
       she testified?

               A. Yes, it does.

               Q. Does it depict dogs coming towards the fence as she testified?

               A. Yes, it does.

        Other than merely relying on the trial court’s decision to exclude the showing of the last
eight minutes of the video, defendant provides no argument or authority that the detective was
not allowed to verbally describe its content. “An appellant may not merely announce his
position and leave it to this Court to discover and rationalize the basis for his claims, nor may he
give only cursory treatment with little or no citation of supporting authority.” People v Kelly,
231 Mich. App. 627, 640-641; 588 NW2d 480 (1998). Moreover, as the trial court stated, it
excluded the last eight minutes “so that the jury didn’t have to be exposed to the continual
mauling of the child.” (Emphasis added.) The detective’s testimony that the mauling lasted an
additional eight minutes, that the police arrived and shot the dogs, and that a witness approached
the fence was not inconsistent with the trial court’s ruling and not improper. Consequently, this
evidentiary claim must fail.
                                                -4-
                                   II. JURY INSTRUCTIONS

        Next, defendant argues that his manslaughter conviction should be reversed because the
trial court erroneously instructed the jury on the two charges of involuntary manslaughter and
owning a dangerous animal causing death. We disagree.

        Claims of instructional error are reviewed de novo. People v McMullan, 284 Mich. App.
149, 152; 771 NW2d 810 (2009). Due process requires that the trial court “properly instruct the
jury so that it may correctly and intelligently decide the case.” People v Clark, 453 Mich. 572,
583; 556 NW2d 820 (1996) (citations omitted). Jury instructions are reviewed in their entirety to
determine whether any error requiring reversal occurred. People v Kowalski, 489 Mich. 488,
501; 803 NW2d 200 (2011). A defendant is entitled to have the jury decide his guilt or
innocence after considering every essential element of the charged offense. Id. An imperfect
instruction will not, however, warrant reversal if the instructions, examined as a whole, fairly
presented the issues to be tried and sufficiently protected the defendant’s rights. Id. at 501-502.

                           A. INVOLUNTARY MANSLAUGHTER

        Under the theory of involuntary manslaughter advanced by the prosecution, it was
necessary to show that defendant committed a specific lawful act in a grossly negligent manner
that caused the death of another person. People v Holtschlag, 471 Mich. 1, 17; 684 NW2d 730
(2004); M Crim JI 16.10; M Crim JI 16.18. In its final jury instructions, the trial court instructed
the jury in accordance with the standard instruction for involuntary manslaughter, M Crim JI
16.10, but did not read the language in paragraph (5), which defendant had requested. The
standard instruction provides:

               (1)    [The   defendant     is   charged     with   the    crime    of
       _______________________/ You may also consider the lesser charge of]
       involuntary manslaughter. To prove this charge, the prosecutor must prove each
       of the following elements beyond a reasonable doubt:

               (2) First, that the defendant caused the death of [name deceased], that is,
       that [name deceased] died as a result of [state alleged act causing death].

                           [Use (3) when gross negligence is alleged:]

              (3) Second, in doing the act that caused [name deceased]’s death, the
       defendant acted in a grossly negligent manner.

                                               ***

                [(5) Third, that the defendant caused the death without lawful excuse or
       justification.] [M Crim JI 16.10(1), (2), (3), and (5) (footnotes omitted).]

         The brackets around paragraph (5) denote that the language is not always applicable, and
the use notes provide that the language “may be omitted if there is no evidence of excuse or
justification.” Defendant proposes that the theory of excuse was applicable because the incident
was “nothing more than an accident.” In criminal law, an excuse arises because a defendant “is

                                                -5-
not blameworthy for having acted in a way that would otherwise be criminal”; the “following
defenses are the traditional excuses: duress, entrapment, infancy, insanity and involuntary
intoxication.” Black’s Law Dictionary (10th ed). There is no evidence that any of these defenses
were applicable to defendant’s conduct of securing his dogs. Further, the instructions on
involuntary manslaughter, which included instructions on gross negligence, fairly presented the
issues to be tried and sufficiently protected defendant’s rights. Consequently, the trial court did
not err by omitting the language in paragraph (5) when instructing the jury on the offense of
involuntary manslaughter.

                 B. OWNER OF A DANGEROUS ANIMAL CAUSING DEATH

       The dangerous animals statute, MCL 287.323(1), provides that the “owner of an animal
that meets the definition of a dangerous animal in [MCL 287.321(a)] that causes the death of a
person is guilty of involuntary manslaughter, punishable under [MCL 750.321].” (Emphasis
added.) MCL 287.321(a) defines “dangerous animal,” in relevant part, as

       a dog or other animal that bites or attacks a person, or a dog that bites or attacks
       and causes serious injury or death to another dog while the other dog is on the
       property or under the control of its owner. However, a dangerous animal does not
       include any of the following:

               (i) An animal that bites or attacks a person who is knowingly trespassing
       on the property of the animal’s owner.

                 (ii) An animal that bites or attacks a person who provokes or torments the
       animal.

              (iii) An animal that is responding in a manner that an ordinary and
       reasonable person would conclude was designed to protect a person if that person
       is engaged in a lawful activity or is the subject of an assault.

                 (iv) Livestock. [MCL 287.321(a)(i), (a)(ii), (a)(iii), and (a)(iv).]

        In its final instructions, the trial court gave an instruction derived from the statute, and it
also instructed the jury in accordance with the standard instruction for gross negligence, M Crim
JI 16.18.1 Defendant argues that the trial court’s instructions were erroneous because they did
not include his requested language that he knew before the attack that his dogs met the definition
of “dangerous animal.” We agree.

       In People v Ridge, 319 Mich. App. 393; 901 NW2d 406 (2017), this Court discussed this
Court’s previous decision in People v Janes, 302 Mich. App. 34; 836 NW2d 883 (2013),


1
 This Court has held that in order to establish a violation of MCL 287.323(1), the prosecution
must prove that the defendant’s gross negligence in handling the animal caused the victim’s
death. See People v Trotter, 209 Mich. App. 244, 248-249; 530 NW2d 516 (1995).


                                                  -6-
regarding the definition of “dangerous animal” within the meaning of the dangerous animal
statute.2 In Janes, this Court held that “the statute requires proof that the owner knew that his or
her animal was a dangerous animal within the meaning of the dangerous animal statute before
the incident at issue.” Id. at 38. The Court explained that “the Legislature’s decision to limit an
owner’s liability to situations in which an animal ‘that meets’ the definition of a dangerous
animal ‘attacks’ a person means that the prosecution must prove, in relevant part, that the animal
has previously bitten or attacked a person.” Id. at 51. More recently, relying on Janes, this
Court in Ridge held that the prosecution must prove that “before the attack,” the animal
previously bit or attacked a person to prove that the animal meets the definition of a dangerous
animal. Id. at 404-405. Based on these decisions, the trial court erred by failing to instruct the
jury that the prosecution was required to prove that defendant knew prior to the attack on Xavier
that his dogs were dangerous animals within the meaning of the statute.

         We further conclude that the instructional error was not harmless as it relates to the
original charge of owning a dangerous animal causing death. See People v Lyles, 501 Mich. 107,
117-118; 905 NW2d 199 (2017) (holding that an erroneous jury instruction is reviewed for
harmless error). An error is presumed to be harmless, and defendant bears the burden of proving
otherwise. MCL 769.26; People v Lukity, 460 Mich. 484, 493-495; 596 NW2d 607 (1999). This
Court will only reverse if, “ ‘after an examination of the entire cause, it shall affirmatively
appear’ that it is more probable than not that the error was outcome determinative.” Id. at 495-
496, quoting MCL 769.26. While there was ample evidence that defendant knew that his dogs
had previously left the premises, defendant denied having prior knowledge that the dogs had ever
bitten or attacked anyone, and the evidence did not clearly show that defendant had such
knowledge. Lucille Strickland testified that defendant’s dogs had previously attacked her 12-
year-old daughter, but she admitted that she did not tell anyone about this incident. Yolanda
Samuels testified that the dogs had previously “gone after” her sons, but she said the dogs did not
harm them; they were playful. Samuels also stated that she never contacted defendant about the
dogs, or notify the police or animal control about the incident with her sons. Other witnesses
testified that they had seen defendant’s dogs outside the yard, but the witnesses did not claim that
they had ever seen the dogs bite or attack anyone, and they did not contact defendant about the
dogs. In light of this record, the reliability of defendant’s conviction for owning a dangerous
animal causing death is undermined by the trial court’s failure to instruct the jury that a
conviction under that statute “requires proof that the owner knew that his or her animal was a
dangerous animal within the meaning of the dangerous animal statute before the incident at
issue.” Janes, 302 Mich. App. at 38. Therefore, it does not affirmatively appear that the
instructional error was harmless with respect to the dangerous animal causing death charge.

       However, the error does not require reversal of defendant’s involuntary manslaughter
conviction. The jury convicted defendant of two separate charges, involuntary manslaughter


2
  Although, as plaintiff observes, both Ridge and Janes involve prosecutions for owning a
dangerous animal that caused a serious injury under § 323(2), as opposed to a prosecution for
owning a dangerous animal that caused a death under § 323(1), both require that the animal
“meets the definition of a dangerous animal in [MCL 287.321(a)],” which is at issue here.


                                                -7-
based on negligent performance of an act, and owning a dangerous animal causing death. The
trial court “merged” the two convictions into one count of involuntary manslaughter, under two
separate theories—grossly negligent performance of an act and owning a dangerous animal
causing death. The judgment of sentence lists defendant’s conviction as “Involuntary
Manslaughter (Under 2 theories).” Because defendant’s involuntary manslaughter conviction is
supported by two different theories, and the error relating to the dangerous animal causing death
theory does not affect the theory based on gross negligence in the performance of an act, reversal
of the manslaughter conviction is not required. Under these circumstances, the appropriate
remedy is to remand for correction of defendant’s judgment of sentence to reflect that
defendant’s involuntary manslaughter conviction stands, but is supported by only one theory—
gross negligence in the performance of an act.

       Affirmed, but remanded for correction of the judgment of sentence consistent with this
opinion. We do not retain jurisdiction.



                                                            /s/ Michael J. Talbot
                                                            /s/ Jane M. Beckering
                                                            /s/ Thomas C. Cameron




                                               -8-